 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT

 5                                              DISTRICT OF NEVADA
 6
                                                              ***
 7       UNITED STATES OF AMERICA,                              Case No. 3:18-cr-00019-LRH-CLB

 8                                                  Plaintiff, ORDER

 9               v.

10       STONEY PRIOR,

11                                               Defendant.
12

13              On January 15, 2021, the Court issued a sealed ex parte order granting Defendant’s motion
14   for the issuance of a subpoena duces tecum for the medical records of Government witness, Delores
15   Abel. ECF No. 186-s. 1 In this Order, the Court directed the Custodians of Record for Renown
16   Hospital and Dr. Tejvir Singh at Cancer Care Specialists to send the subpoenaed material directly
17   to the Court for in camera review. Id. The Court also permitted Delores Abel’s estate and/or
18   representative to object to the requested subpoena. Id. Having been served the issued subpoena
19   and the Court’s order, Ms. Abel’s family emailed the Federal Public Defender’s Office (“FPDs”)
20   on February 14, 2021, indicating that the family had “[u]nanimously decided against releasing any
21   medical records.” ECF No. 190-1-s.
22              As of June 21, 2021, the Court had not yet received any medical records to review and
23   issued a sealed ex parte order for a status report from defense counsel. ECF No. 191-s. On June
24   25, 2021, defense counsel responded that both Renown Hospital and Dr. Singh had produced the
25   medical records directly to the Federal Public Defender’s Office, on May 9, 2021, and May 6,
26   2021, respectively. ECF No. 193-s. Also on June 25, the FPD’s Office deposited a single,
27   unmarked thumb drive in the Court Clerk’s mailbox containing the medical records for the Court
28   1
         The “-s” designates that the filing is under seal.
                                                               1
 1   to review. The Court’s Clerk then made a note on the docket and provided the thumb drive to

 2   chambers for review.

 3           Having reviewed the content contained on the thumb drive provided, it appeared that only

 4   the records from Dr. Singh’s office had been produced. Therefore, during the July 1, 2021 status

 5   conference with both parties, the Court ordered defense counsel to produce the Renown records to

 6   the Court for review. ECF No. 197. Defense counsel again deposited an unmarked thumb drive

 7   with the Courtroom Deputy on July 2, 2021, however, upon review, again these records appeared

 8   to only contain records from Dr. Singh’s office. The Court’s Deputy emailed defense counsel

 9   directing them to review the situation and provide a report to the Court by noon on July 6, 2021.

10   Having discussed the situation with its staff, defense counsel provided that it had only received

11   records from Dr. Singh and not from Renown and had produced all of the records it had received

12   to the Court. ECF No. 199-s.

13           The Court has reviewed the records from Dr. Singh and finds that there is no reason these

14   records should not be produced to both sides in their entirety.

15           IT IS THEREFORE ORDERED that defense counsel provide copies of all of the

16   subpoenaed records it has received from Dr. Singh at Cancer Care Specialists to Government

17   counsel no later than 5:00 pm, on July 13, 2021.

18           IT IS FURTHER ORDERED that while the parties may review the records in their entirety,

19   both sides are bound by the limitations the Court articulated in its previous order, ECF No. 186-s,

20   attached here as Exhibit 1. The Clerk of Court is ORDERED to unseal ECF No. 186.

21           IT IS FURTHER ORDERED that Ms. Abel’s medical records are hereby governed by a

22   PROTECTIVE ORDER and will be under seal subject to further order of the Court. In the future,

23   the parties are directed to file anything that contains any reference to her medical records under

24   seal with service only upon opposing counsel and are ORDERED to take all necessary precautions

25   to protect the inherent confidentiality of the material contained within the medical records. The

26   Court has reviewed the family’s objection (ECF No. 190-s) and while it is sympathetic, the Court

27   finds that there is no legal reason or privilege that her records should not be disclosed to the parties

28
                                                        2
 1   for the limited purpose the Court has articulated. The family’s objection is therefore

 2   OVERRULED.

 3          If the parties feel the need for a status conference on any issues discussed herein, the parties

 4   are to reach out to the Court’s Deputy.

 5          IT IS SO ORDERED.

 6          DATED this 12th day of July, 2021.

 7                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       3
 1

 2

 3

 4

 5

 6

 7

 8

 9   Exhibit 1
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
       4
Case 3:18-cr-00019-LRH-CLB Document 186 *SEALED*                       Filed 01/15/21 Page 1 of 6




  1

  2

  3

  4

  5

  6                                      UNITED STATES DISTRICT COURT

  7                                              DISTRICT OF NEVADA
  8
                                                             ***
  9       UNITED STATES OF AMERICA,                             Case No. 3:18-cr-00019-LRH-CLB
                                                     Plaintiff,
 10                                                             SEALED ORDER
                  v.
 11
          STONEY PRIOR,
 12
                                                  Defendant.
 13

 14              Before the Court is Defendant Stoney Prior’s ex parte application and affidavit in support
 15   of the issuance of subpoenas pursuant to Federal Rule of Criminal Procedure 17(a) and 17(b) AND
 16   Local Rule of Criminal Practice 17-1, filed under seal. ECF No. 183-s. 1 For the reasons contained
 17   within this Order, the Court Orders the subpoenas issued with the modifications contained herein.
 18   I.         BACKGROUND
 19              On September 3, 2020, the Grand Jury returned a superseding indictment on two counts of
 20   Second-Degree Murder Within Indian Country, pursuant to 18 U.S.C. §§ 1111, 1151, 1153, for
 21   the killings of A.S. and A.H., two Native American women on the tribal lands of the Fort
 22   McDermitt Indian Reservation on or about January 31, 2018. ECF No. 105. Trial is now set for
 23   August 9, 2021, with jury selection to take place in Elko, Nevada, on August 5 and 6, 2021. ECF
 24   No. 178.
 25              On December 10, 2020, Defendant filed an ex parte application and affidavit in support of
 26   the issuance of subpoenas. ECF No. 180-s; corrected ECF No. 183-s. The proposed subpoenas
 27   requested the production of medical records of Delores Abel. Ms. Abel is a now-deceased
 28   1
          The “-s” designates that the filing is under seal.
                                                               1
Case 3:18-cr-00019-LRH-CLB Document 186 *SEALED*                   Filed 01/15/21 Page 2 of 6




  1   government witness who testified at a Rule 15 deposition on September 21, 2020. During the

  2   deposition, Ms. Abel articulated that she had stage IV cancer, and had come directly from the

  3   hospital to testify. ECF No. 183-2-s at 22, 25. She also indicated that she was on pain medications,

  4   though she could not recall the specifics of the medications, and was currently in pain as she was

  5   testifying. Id. at 17, 22.

  6           Having concerns regarding this subpoena, the Court ordered the Defendant to show cause

  7   why (1) Ms. Abel’s medical records are not protected by HIPAA and doctor-patient

  8   confidentiality; (2) Defendant’s request for her medical records over a three year period is not

  9   overly broad; (3) Ms. Abel’s estate and/or legal representative should not be given notice and the

 10   opportunity to object to the requested subpoena before it is issued; and (4) the Government should

 11   not have the option to respond and argue against this subpoena. ECF No. 184-s. The Court further

 12   Ordered that Defendant show cause why any part of Ms. Abel’s medical history is relevant and

 13   material to this case, and necessary to an adequate defense. Id. Defendant responded arguing that

 14   neither HIPAA nor physician-patient privilege protects Ms. Abel’s medical records; that there is

 15   no requirement that Ms. Abel’s estate be given notice or an opportunity to object to the requested

 16   subpoena; and that Ms. Abel’s prescription drug use is relevant and material as it relates to her

 17   credibility and impeaching the reliability of her testimony. ECF No. 185-s.

 18   II.     LEGAL STANDARD

 19           Prior filed his application for subpoena under Federal Rule of Criminal Procedure 17,

 20   which governs issuance of subpoenas in criminal proceedings. Rule 17(a) states that a subpoena

 21   “must state the court’s name and the title of the proceeding, including the seal of the court, and

 22   command the witness to attend and testify at the time and place the subpoena specifies.” Rule

 23   17(b) permits ex parte applications “if the defendant shows an inability to pay the witness’s fees

 24   and necessity of the witness’s presence for an adequate defense.” This District has previously

 25   stated that “the ex parte nature of a Rule 17(b) application serves to put a defendant on equal

 26   footing with the Government because the Government is not required to give a defendant notice

 27   as to those witnesses that it intends to subpoena to testify at trial.” United States v. Sellers, 275

 28
                                                       2
Case 3:18-cr-00019-LRH-CLB Document 186 *SEALED*                      Filed 01/15/21 Page 3 of 6




  1   F.R.D. 620, 622 (D. Nev. 2011) (quoting United States v. Reyes, 162 F.R.D. 468, 469 (S.D.N.Y.

  2   1995)).

  3             Rule 17(c)(1) governs the production of documents and objects, and provides:

  4             A subpoena may order the witness to produce any books, papers, documents, data,
                or other objects the subpoena designates. The court may direct the witness to
  5             produce the designated items in court before trial or before they are to be offered in
                evidence. When the items arrive, the court may permit the parties and their
  6             attorneys to inspect all or part of them.
  7             Although Rule 17 is not a discovery device, it may be used to obtain evidentiary materials.

  8   Sellers, 275 F.R.D. at 622-23 (citing United States v. Nixon, 418 U.S. 683, 689, 699-700 (1974)).

  9   Leave of the court is required for a pretrial subpoena under Rule 17(c)(1) in criminal proceedings.

 10   Id. at 623. Granting a pretrial subpoena under Rule 17(c)(1) is “committed to the sound discretion

 11   of the trial court since the necessity for the subpoena most often turns upon a determination of

 12   factual issues.” Nixon, 418 U.S. at 702.

 13   III.      DISCUSSION

 14             The Court finds that Defendant has met his burden of establishing that the requested

 15   documentation is not otherwise procurable by Defendant prior to trial and that the application was

 16   made in good faith. The Court also finds that the application and supporting affidavit were

 17   appropriately filed ex parte and should remain sealed to protect the mental impressions and trial

 18   strategy of defense counsel.

 19             The Court agrees that the requested medical information is not protected by HIPAA or by

 20   physician-patient evidentiary privilege, as none exists in federal common law. See Whalen v. Roe,

 21   429 U.S. 589, 602 n.28 (1977) (“The physician-patient evidentiary privilege is unknown to the

 22   common law.”). HIPPA permits disclosure of medical records for judicial proceedings in response

 23   to court order. 45 C.F.R. § 162.512(e). While the covered entity may disclose these records without

 24   written authorization from the individual subject of the disclosure or giving the individual an

 25   opportunity to agree or object to the disclosure, the Court may still require that such notice be

 26   given. See Reed v. Williams, Case No. CIV S-05-0060 RRB GGH P., 2007 WL 2140506, at * 7

 27   (E.D. Cal. July 25, 2007). The Court finds that notice to Ms. Abel’s estate and/or representative

 28   and an opportunity to object to the requested subpoena is appropriate in this circumstance.
                                                          3
Case 3:18-cr-00019-LRH-CLB Document 186 *SEALED*                   Filed 01/15/21 Page 4 of 6




  1          Finally, while the Defendant has established that at least on some level, Ms. Abel’s

  2   prescription drug history is relevant, the Court is not convinced that Ms. Abel’s entire medical

  3   history for a 34-month period is. Accordingly, the Court shall limit and modify the requested

  4   subpoena to only her prescription drug history and only for the days her credibility and reliability

  5   of her testimony is to be tested: January 31, 2018 (the day of Prior’s alleged confession to her);

  6   February 1 and 2, 2018 (the days she was interviewed by officers); and September 21, 2020 (the

  7   day of her Rule 15 deposition). This necessarily will likely include a 30-day period of use as

  8   Defense articulates that most Schedule II drugs are prescribed in 30-day amounts without refills.

  9   While Defendant cites Hutton v. City of Martinez, 219 F.R.D. 164 (N.D. Cal. 2003), in support of

 10   his request for Ms. Abel’s entire medical record for the 34-month period, the Court finds the

 11   circumstances of that case are inapposite to the issue at hand: a prescription Ms. Abel may have

 12   been taking during the 31 months between her statements has not been shown to be relevant to

 13   whether she made credible and reliable statements on the dates in question.

 14          Accordingly, the Court will exercise its wide discretion and grant Defendant’s application

 15   for subpoenas with the above modifications.

 16   IV.    CONCLUSION

 17          IT IS THEREFORE ORDERED that Defendant’s ex parte motion for a subpoena (ECF

 18   No. 180-s, corrected at ECF No. 183-s) is GRANTED.

 19          IT IS FURTHER ORDERED that a subpoena be issued for the witnesses named below,

 20   and that the fees and expenses for the witnesses so subpoenaed shall be paid as if subpoenaed on

 21   behalf of the Government, the Court being satisfied that the Defendant is financially unable to pay

 22   the fees and expenses of this witness and the presence of this witnesses is necessary to an adequate

 23   defense.

 24          IT IS FURTHER ORDERED that the persons to whom the subpoena is directed shall

 25   produce the names and doses of any prescription medication that Delores Renae Abel (DOB:

 26   8/11/1967; SSN: XXX-XX-XXXX), was prescribed for use on the following days: January 31, 2018,

 27   February 1 and 2, 2018, and September 21, 2020.

 28   ///
                                                       4
Case 3:18-cr-00019-LRH-CLB Document 186 *SEALED*                        Filed 01/15/21 Page 5 of 6




  1             Witnesses:

  2         1. Custodian of Records
               Dr. Tejvir Singh
  3            Cancer Care Specialists
               5423 Reno Corporate Drive
  4            Reno, NV 89511
  5         2. Custodian of Records
               Renown Hospital
  6            850 Harbor Way
               Mail Code B3
  7            Reno, NV 89502
  8             IT IS FURTHER ORDERED that defense counsel shall serve Ms. Abel’s estate and/or

  9   representative with the issued subpoena and this Order and her estate and/or representative is

 10   advised that they have the right to object to production of Ms. Abel’s medical records. If they

 11   desire to object, they should file a written objection with the Court setting forth their specific

 12   objections no later than Monday, February 15, 2021. 2 The Court will expeditiously consider and

 13   rule on any objections prior to disclosure of the subpoenaed information. This Order is SEALED;

 14   therefore, the information contained within this Order and the attached subpoena are not to be

 15   disclosed to the Government.

 16             IT IS FURTHER ORDERED that all documents shall be deposited with the Clerk of Court,

 17   see note 2, who shall hold the records for in camera review. If the Court finds that disclosure is

 18   appropriate, it will inform the parties that the documents are available and permit counsel for both

 19   sides to inspect them, as contemplated by Rule 17(c)(1). The Court will also fashion a protective

 20   order for any medical information disclosed.

 21   ///

 22   ///

 23   ///

 24   ///

 25   ///

 26   2
          Please mail objections and subpoenaed materials with a copy of the subject subpoena to:
 27              Clerk of Court, Attn Katie Ogden
                 U.S. District Court for the District of Nevada
 28              400 S. Virginia St.
                 Reno, NV 89501
                                                              5
Case 3:18-cr-00019-LRH-CLB Document 186 *SEALED*             Filed 01/15/21 Page 6 of 6




  1          IT IS FURTHER ORDERED that the application on this matter and this Order are hereby

  2   SEALED until further order of the Court.

  3          IT IS SO ORDERED.

  4

  5          DATED this 15th day of January, 2021.

  6                                                      LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     6
